EXHIBIT 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT
This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of June 20, 2008, by and among the lenders identified on the signature pages
hereof (such lenders, together with their respective successors and permitted
assigns, are referred to hereinafter each individually as a “Lender” and
collectively as the “Lenders”), WELLS FARGO FOOTHILL, INC., a California
corporation, as the arranger and administrative agent for the Lenders (in such
capacity, together with its successors and assigns in such capacity, “Agent”), B
& B B, INC., a Nevada corporation (“B&BB”), CASABLANCA RESORTS, LLC, a Nevada
limited liability company (“CBR”), OASIS INTERVAL MANAGEMENT, LLC, a Nevada
limited liability company(“OIM”), OASIS INTERVAL OWNERSHIP, LLC, a Nevada
limited liability company (“OIO”), OASIS RECREATIONAL PROPERTIES, INC., a Nevada
corporation (“ORP”), RBG, LLC, a Nevada limited liability company (“RBG”), and
VIRGIN RIVER CASINO CORPORATION, a Nevada corporation (“VRCC”; B&BB, CBR, OIM,
OIO, ORP, RBG and VRCC are referred to hereinafter each individually as a
“Borrower” and collectively, jointly and severally, as the “Borrowers”), with
reference to the following:
WHEREAS, Borrowers, Lenders, and Agent are parties to that certain Credit
Agreement entered into as of December 20, 2004, as amended by that Joinder
Agreement and Amendment dated as of December 31, 2006 and that First Amendment
to Credit Agreement entered into as of October 26, 2007 (as may be further
amended, restated, supplemented, or otherwise modified from time to time, the
“Credit Agreement”);
WHEREAS, Borrowers have requested that Lenders make certain amendments to the
Credit Agreement; and
WHEREAS, subject to the terms and conditions set forth herein, Lenders are
willing to make the amendments requested by Borrowers.
NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereby agree as
follows:
1) Defined Terms. Capitalized terms used herein and not otherwise defined herein
shall have the meanings ascribed to them in the Credit Agreement.
2) Amendments to Credit Agreement.
(a) Section 3.4 of the Credit Agreement, Term, is hereby amended and modified by
deleting such clause in its entirety and inserting the following in lieu
thereof:
“3.4 Term. This Agreement shall continue in full force and effect for a term
ending on June 30, 2011 (the “Maturity Date”). The foregoing notwithstanding,
the Lender Group, upon the election of the Required Lenders, shall have the
right to terminate its obligations under this Agreement immediately and without
notice upon the occurrence and during the continuation of an Event of Default.”
(b) Section 6.16(b)(i) of the Credit Agreement, Capital Expenditures, is hereby
amended and modified by deleting such clause in its entirety and inserting the
following in lieu thereof:

 

 



--------------------------------------------------------------------------------



 



“(i) Capital Expenditures. Capital Expenditures in any fiscal year in excess of
the amount set forth in the following table for the applicable period:

      Applicable Period   Amount Fiscal Year 2005   $13,000,000 Fiscal Year 2006
  $12,000,000 Fiscal Year 2007   $18,000,000 Fiscal Year 2008   $8,000,000
Fiscal Year 2009   $8,000,000 Fiscal Year 2010   $8,000,000 Fiscal Year 2011  
$8,000,000

provided, however, that if during any fiscal year the amount of all Capital
Expenditures permitted to be made is not so made (the “Unused Amount”), such
Unused Amount may be used in the immediately succeeding fiscal year in an amount
equal to the Unused Amount (such amount, the “Carry-Over Amount”); provided
further that (A) in such succeeding fiscal year, Capital Expenditures shall be
deemed to have been made first from the amount permitted to be made for such
fiscal year and, second, from the Carry-Over Amount, and (B) no Carry-Over
Amount may be carried forward to any fiscal year other than the immediately
succeeding fiscal year.”
(c) Schedule 1.1 of the Credit Agreement, Definitions, is hereby amended and
modified by adding the following definition in proper alphabetical order:
““Second Amendment Closing Date” means June 20, 2008.”
(d) Schedule 1.1 of the Credit Agreement, Definitions, is hereby amended and
modified by restating the following definition in its entirety:
““EBITDA” means, with respect to any fiscal period, Borrowers’ and their
Subsidiaries’ combined net earnings (or loss), minus, interest income,
extraordinary gains (net of any extraordinary losses), non-cash gains taken in
accordance with GAAP (excluding any non-cash gain to the extent that it
represents an accrual or reserve for potential cash items in any future period),
and other non-recurring gains or income as determined by Agent, plus, interest
expense, income taxes, depreciation and amortization, other non-cash charges
taken in accordance with GAAP (excluding any non-cash charge to the extent that
it represents an accrual or reserve for potential cash items in any future
period), and other non-recurring losses or expenses as determined by Agent.”
3) Conditions Precedent to Amendment. The satisfaction of each of the following
shall constitute conditions precedent to the effectiveness of this Amendment and
each and every provision hereof:

 

2



--------------------------------------------------------------------------------



 



(a) Agent shall have received this Amendment, duly executed by the parties
hereto, and the same shall be in full force and effect.
(b) Agent shall have received a reaffirmation and consent substantially in the
form attached hereto as Exhibit A, duly executed and delivered by each Guarantor
whose name appears on the signature pages thereof.
(c) Agent shall have received an amendment fee from Borrowers in the amount of
$150,000, which shall be fully earned when due, and non-refundable when paid.
(d) The representations and warranties herein and in the Credit Agreement and
the other Loan Documents shall be true and correct in all material respects on
and as of the date hereof, as though made on such date (except to the extent
that such representations and warranties relate solely to an earlier date).
(e) No Default or Event of Default shall have occurred and be continuing on the
date hereof, nor shall result from the consummation of the transactions
contemplated herein.
(f) No Material Adverse Change shall have occurred, nor shall result from the
consummation of the transactions contemplated herein.
(g) No injunction, writ, restraining order, or other order of any nature
prohibiting, directly or indirectly, the consummation of the transactions
contemplated herein shall have been issued and remain in force by any
Governmental Authority against Borrowers, any Guarantor, Agent or any Lender.
4) Representations and Warranties. Each Borrower represents and warrants to
Lenders and Agent that (a) the execution, delivery, and performance of this
Amendment and of the Credit Agreement, (i) are within its powers, (ii) have been
duly authorized by all necessary action, and (iii) are not in contravention of
any law, rule, or regulation applicable to it, or any order, judgment, decree,
writ, injunction, or award of any arbitrator, court, or Governmental Authority,
or of the terms of its Governing Documents, or of any contract or undertaking to
which it is a party or by which any of its properties may be bound or affected;
and (b) this Amendment and the Credit Agreement are legal, valid and binding
obligations of each Borrower, enforceable against such Borrower in accordance
with their respective terms.
5) Choice of Law. The validity of this Amendment, its construction,
interpretation and enforcement, the rights of the parties hereunder, shall be
determined under, governed by, and construed in accordance with the laws of the
State of New York.
6) Release.
(a) Each Borrower hereby waives, releases, remises and forever discharges Agent
and each Lender, each of their respective Affiliates, and each of the officers,
directors, employees, and agents of each Lender, Agent and their respective
Affiliates (collectively, the “Releasees”), from any and all claims, demands,
obligations, liabilities, causes of action, damages, losses, costs and expenses
of any kind or character, known or unknown, past or present, liquidated or
unliquidated, suspected or unsuspected, matured or unmatured, fixed or
contingent, which any Borrower now has or ever had from the beginning of the
world, to the date hereof against any such Releasee which relates, directly or
indirectly to the Credit Agreement, any other Loan Document or to any acts or
omissions of any such Releasee in each case to the extent and only to the extent
the same may be based on or related to actions or inactions, omissions, events,
conditions, circumstances or occurrences, occurring from the beginning of the
world to the date hereof. As to each and every claim released hereunder, any
Borrower hereby represents that it has received the advice of legal counsel with
regard to the releases contained herein, and having been so advised, each of
them specifically waives the benefit of the provisions of Section 1542 of the
Civil Code of California which provides as follows:

 

3



--------------------------------------------------------------------------------



 



“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH A CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH IF
KNOWN BY HIM, MUST HAVE MATERIALLY AFFECTED HIS SETTLEMENT WITH THE DEBTOR.”
As to each and every claim released hereunder, each Borrower also waives the
benefit of each other similar provision of applicable federal or state law
(including without limitation the laws of the state of New York), if any,
pertaining to general releases after having been advised by their legal counsel
with respect thereto.
(b) Each Borrower, on behalf of itself and its successors, assigns, and other
legal representatives, hereby absolutely, unconditionally and irrevocably,
covenants and agrees with and in favor of each Releasee above that it will not
sue (at law, in equity, in any regulatory proceeding or otherwise) any Releasee
on the basis of any claim released, remised and discharged by such Borrower
pursuant to the above release. Each Borrower further agrees that it shall not
dispute the validity or enforceability of the Credit Agreement or any of the
other Loan Documents or any of its obligations thereunder, or the validity,
priority, enforceability or the extent of Agent’s Lien on any item of Collateral
under the Credit Agreement or the other Loan Documents. If any Borrower, or any
of its successors, assigns or other legal representations violates the foregoing
covenant, such Borrower, for itself and its successors, assigns and legal
representatives, agrees to pay, in addition to such other damages as any
Releasee may sustain as a result of such violation, all attorneys fees and costs
incurred by such Releasee as a result of such violation
7) Counterpart Execution. This Amendment may be executed in any number of
counterparts, all of which when taken together shall constitute one and the same
instrument, and any of the parties hereto may execute this Amendment by signing
any such counterpart. Delivery of an executed counterpart of this Amendment by
telefacsimile or electronic mail shall be equally as effective as delivery of an
original executed counterpart of this Amendment. Any party delivering an
executed counterpart of this Amendment by telefacsimile or electronic mail also
shall deliver an original executed counterpart of this Amendment, but the
failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Amendment.
8) Effect on Loan Documents.
(a) The Credit Agreement and each of the other Loan Documents shall be and
remain in full force and effect in accordance with their respective terms and
hereby are ratified and confirmed in all respects. The execution, delivery, and
performance of this Amendment shall not operate, except as expressly set forth
herein, as a modification or waiver of any right, power, or remedy of Agent and
Lenders under the Credit Agreement or any other Loan Document. The waivers,
consents, and modifications herein are limited to the specifics hereof, shall
not apply with respect to any facts or occurrences other than those on which the
same are based, shall not excuse future non-compliance with the Loan Documents,
and shall not operate as a consent to any further or other matter under the Loan
Documents.
(b) Upon and after the effectiveness of this Amendment, each reference in the
Credit Agreement to “this Agreement,” “hereunder,” “herein,” “hereof” or words
of like import referring to the Credit Agreement, and each reference in the
other Loan Documents to “the Credit Agreement,” “thereunder,” “therein,”
“thereof” or words of like import referring to the Credit Agreement, shall mean
and be a reference to the Credit Agreement, as modified or amended hereby.

 

4



--------------------------------------------------------------------------------



 



(c) To the extent that any terms and conditions in any of the Loan Documents
shall contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified or amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified or amended hereby.
(d) This Amendment is a Loan Document.
9) Entire Agreement. This Amendment embodies the entire understanding and
agreement between the parties hereto with respect to the subject matter hereof
and supersedes any and all prior or contemporaneous agreements or understandings
with respect to the subject matter hereof, whether express or implied, oral or
written.
[Signature pages follow]

 

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have entered into this Amendment as of the date
first above written.

            B & B B, INC.,
a Nevada corporation
      By:   /s/ Sean P. McKay         Name:  Sean P. McKay        Title:   Chief
Accounting Officer     

            CASABLANCA RESORTS, LLC,
a Nevada limited liability company
      By:   /s/ Sean P. McKay         Name:   Sean P. McKay        Title:  
Chief Accounting Officer     

            OASIS INTERVAL MANAGEMENT, LLC,
a Nevada limited liability company
      By:   /s/ Sean P. McKay         Name:   Sean P. McKay        Title:  
Chief Accounting Officer     

            OASIS INTERVAL OWNERSHIP, LLC,
a Nevada limited liability company
      By:   /s/ Sean P. McKay         Name:   Sean P. McKay        Title:  
Chief Accounting Officer     

            OASIS RECREATIONAL PROPERTIES, INC.,
a Nevada corporation
      By:   /s/ Sean P. McKay         Name:   Sean P. McKay        Title:  
Chief Accounting Officer     

Second Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            RBG, LLC,
a Nevada limited liability company
      By:   /s/ Sean P. McKay         Name:   Sean P. McKay        Title:  
Chief Accounting Officer     

            VIRGIN RIVER CASINO CORPORATION,
a Nevada corporation
      By:   /s/ Sean P. McKay         Name:   Sean P. McKay        Title:  
Chief Accounting Officer     

Second Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



            WELLS FARGO FOOTHILL, INC.,
a California corporation, as Agent and as a Lender
      By:   /s/ Steve Scott         Name:  Steve Scott        Title:   VP     

Second Amendment to Credit Agreement

 

 



--------------------------------------------------------------------------------



 



Exhibit A
REAFFIRMATION AND CONSENT
Dated as of June 20, 2008
Reference hereby is made to that certain Second Amendment to Credit Agreement,
dated as of the date hereof (the “Amendment”), by and among the lenders
identified on the signature pages thereof (such lenders, together with their
respective successors and permitted assigns, are referred to hereinafter each
individually as a “Lender” and collectively as the “Lenders”), WELLS FARGO
FOOTHILL, INC., a California corporation, as the arranger and administrative
agent for the Lenders (in such capacity, together with its successors and
assigns in such capacity, “Agent”), B & B B, INC., a Nevada corporation
(“B&BB”), CASABLANCA RESORTS, LLC, a Nevada limited liability company (“CBR”),
OASIS INTERVAL MANAGEMENT, LLC, a Nevada limited liability company(“OIM”), OASIS
INTERVAL OWNERSHIP, LLC, a Nevada limited liability company (“OIO”), OASIS
RECREATIONAL PROPERTIES, INC., a Nevada corporation (“ORP”), RBG, LLC, a Nevada
limited liability company (“RBG”), and VIRGIN RIVER CASINO CORPORATION, a Nevada
corporation (“VRCC”; B&BB, CBR, OIM, OIO, ORP, RBG and VRCC are referred to
hereinafter each individually as a “Borrower” and collectively, jointly and
severally, as the “Borrowers”). Capitalized terms used herein shall have the
meanings ascribed to them in that certain Credit Agreement entered into as of
December 20, 2004, as amended by that Joinder Agreement and Amendment dated as
of December 31, 2006 and that First Amendment to Credit Agreement entered into
as of October 26, 2007 (as may be further amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), between Borrower
and Lender. The undersigned hereby (a) represents and warrants that the
execution and delivery of this Reaffirmation and Consent are within its powers,
have been duly authorized by all necessary action, and are not in contravention
of any law, rule, or regulation applicable to it, or any order, judgment,
decree, writ, injunction, or award of any arbitrator, court, or Governmental
Authority, or of the terms of its Governing Documents, or of any contract or
undertaking to which it is a party or by which any of its properties may be
bound or affected, (b) consents to the amendment of the Credit Agreement set
forth in the Amendment and any waivers granted therein; (c) acknowledges and
reaffirms all obligations owing by it to Lender under any Loan Document to which
it is a party; (d) agrees that each Loan Document to which it is a party is and
shall remain in full force and effect, and (e) ratifies and confirms its consent
to any previous amendments of the Credit Agreement and any previous waivers
granted with respect to the Credit Agreement. Although the undersigned has been
informed of the matters set forth herein and has acknowledged and agreed to
same, the undersigned understands that Lender shall have no obligation to inform
the undersigned of such matters in the future or to seek the undersigned’s
acknowledgement or agreement to future amendments, waivers, or modifications,
and nothing herein shall create such a duty.
[Signature page follows]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the undersigned has executed this Reaffirmation and Consent
as of the date first set forth above.

            BLACK GAMING, LLC,
a Nevada limited liability company
      By:   : /s/ Sean P. McKay         Name:  Sean P. McKay        Title:  
Chief Accounting Officer     

            R. BLACK, INC.,
a Nevada corporation
      By:   /s/ Sean P. McKay         Name:   Sean P. McKay        Title:  
Chief Accounting Officer     

 

 